UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  5/9/2021
JUAN R. VICENTE et al.,                                   :
                                                          :
                                        Plaintiffs,       :
                                                          :
                      -against-                           :
                                                          :
LJUBICA CONTRACTORS LLC et al.,                           :               18-CV-419 (VSB)
                                                          :
                                        Defendants. :                          ORDER
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        The parties in this matter appeared before me for a telephonic conference on May 7, 2021

to discuss the circumstances of Defendants’ default and sanctions. It is hereby:

        ORDERED that the Clerk of Court shall vacate the Certificate of Default as to

Defendants Pedrag Jankovic and Ljubica Contractors, LLC. (Doc. 56.)

        IT IS FURTHER ORDERED that the parties shall appear meet and confer regarding a

briefing schedule for Plaintiff’s anticipated motion for sanctions and submit a joint letter on or

before May 14, 2021.



SO ORDERED.

Dated: May 9, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
